In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐2164 
VEXOL, S.A. DE C.V. and  
SERGIO TORREBLANCA LOPEZ, 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

BERRY PLASTICS CORPORATION, 
                                                           Defendant‐Appellee. 
                                  ____________________ 

             Appeal from the United States District Court for the 
               Southern District of Indiana, Evansville Division 
            No. 3:15‐cv‐55‐TWP‐MPB — Tanya Walton Pratt, Judge. 
                                  ____________________ 

     ARGUED JANUARY 8, 2018 — DECIDED FEBRUARY 12, 2018 
                  ____________________ 

  Before  EASTERBROOK  and  SYKES,  Circuit  Judges,  and 
BUCKLO, District Judge.* 
    BUCKLO, District Judge. This appeal challenges the district 
court’s  dismissal  under  Fed.  R.  Civ.  P.  12(b)(6)  of  business 
tort claims asserted under Mexican law. We affirm.

                                                 
* Of the Northern District of Illinois, sitting by designation. 
2                                                                   No. 17‐2164

     Vexol is a Mexican company in the business of providing 
plastic and shrink wrap to end users in Mexico. Torreblanca 
is  a  Mexican  citizen  and,  we  presume  from  context,  an  of‐
ficer  of  the  company.  Together  (collectively,  “Vexol”)  they 
filed  suit  in  the  Southern  District  of  Indiana  against  Berry 
Plastics, a Delaware corporation that allegedly does business 
in  Mexico  through  its  subsidiary,  Pliant  de  Mexico,  S.A.  de 
C.V. (“Pliant”).1  
    Vexol alleges the following. Pliant manufactures and dis‐
tributes a variety of plastic products, including shrink wrap 
it began selling to Vexol in large quantities pursuant to a se‐
ries of purchase orders Pliant and Vexol executed in 2009. A 
business  dispute  arose  after  Vexol’s  customers  began  to 
complain  about  the  quality  of  Pliant’s  shrink  wrap  and  to 
return their purchases to Vexol. Vexol, in turn, sought to re‐
turn  the  unsatisfactory  product  to  Pliant.  But  instead  of  ac‐
cepting  the  returns  and  issuing  a  refund  in  the  form  of  a 
credit to Vexol’s account, Pliant went on the offensive, claim‐
ing  that  Vexol  owed  it  money  pursuant  to  a  fabricated  “pa‐
gare”—that’s the Mexican equivalent of a promissory note—
and causing “a separate Mexican entity named Aspen Indus‐

                                                 
1 Vexol’s  sketch  of  Berry’s  corporate  structure  is  murky.  The  second 
amended  complaint  alleges  that  Berry  owns  all  shares  of  a  company 
called  “Pliant  Corp.,”  then  goes  on  to  state  that  Berry’s  subsidiaries  in‐
clude “Pliant Corporation” (which may or may not be the selfsame “Pli‐
ant Corp.”) and “Pliant Film Products of Mexico, Inc.” Vexol then asserts 
that Berry “does business in the Republic of Mexico through the subsidi‐
ary, Pliant de Mexico, S.A. de C.V.” (this is the entity the complaint de‐
fines as “PLIANT”), but leaves ambiguous whether “PLIANT” is Berry’s 
direct  subsidiary  or  an  indirect  subsidiary  held  by  another  of  Berry’s 
subsidiaries.  We  needn’t  sort  out  these  ambiguities,  however,  to  con‐
clude that the second amended complaint was appropriately dismissed. 
No. 17‐2164                                                              3

trial S.A. de C.V.” to enforce the pagare in the Mexican Mer‐
cantile Court. When those proceedings failed to produce ei‐
ther payment by Vexol or a judgment in Pliant’s favor, Pliant 
took another tack: it filed a criminal complaint against Vexol 
for  fraud,  claiming  that  Vexol  had  unlawfully  created  and 
filed  the  false  pagare.  The  criminal  complaint  has  not  been 
prosecuted;  nevertheless,  Pliant’s  lawyers  routinely  call 
Vexol and threaten to have Torreblanca arrested unless Vex‐
ol  pays  up.  The  goal  of  these  threats  and  baseless  proceed‐
ings, Vexol asserts, is to disparage Vexol and drive it out of 
the market so that Pliant can take its shrink wrap customers.  
    Vexol  filed  suit  in  the  district  court  in  April  of  2015, 
claiming that the foregoing conduct violates Indiana tort law 
and  Mexico’s  Federal  Civil  Code.  Exercising  diversity  juris‐
diction under 28 U.S.C. § 1332(a)(2), the court invoked Indi‐
ana  choice‐of‐law  principles  and  dismissed  with  prejudice 
the  Indiana  law  claims  in  Vexol’s  first  amended  complaint. 
The court observed that all of the alleged wrongs took place 
in Mexico and held that because Indiana adheres to the tra‐
ditional  rule  of  lex  loci  delicti,  which  calls  for  application  of 
the  law  of  the  place  of  the  tort,  any  redress  for  injuries 
caused by those wrongs must be had under Mexican law.  
   The court went on to dismiss without prejudice the Mex‐
ican  law  claims,  first  because  appellants  failed  to  comply 
with  Fed.  R.  Civ.  P.  44.1,  which  requires  federal  litigants  to 
give notice of their intent to rely on foreign law, and second 
because  the  first  amended  complaint  failed  to  allege  clearly 
what actions Berry—as opposed to third‐parties such as Pli‐
ant and Aspen—had taken in violation of Mexican law. The 
court  also  dismissed  Vexol’s  claims  for  “moral  damages” 
and attorneys’ fees based on Vexol’s failure to plead the un‐
4                                                          No. 17‐2164 

derlying  substantive  violations.  The  court  granted  Vexol 
fourteen days to file a second amended complaint, warning 
that  failure  to  cure  these  defects  would  result  in  dismissal 
with prejudice.  
    Vexol  timely  filed  a  second  amended  complaint  (to 
which  we’ll  now  refer  simply  as  “the  complaint”)  concur‐
rently  with  a  Rule  44.1  motion  for  judicial  notice.  Like  its 
predecessor,  the  complaint  asserted  two  substantive  claims, 
one  for  “illicit  acts”  in  violation  of  Article  1910  of  Mexico’s 
Federal Civil Code, and another for fraud (“dolus”) and will‐
ful  misrepresentation,  as  well  as  claims  for  the  remedies  of 
“moral damages” and attorneys’ fees. The “illicit acts” claim 
alleged that Berry aided and abetted Pliant in: 1) misleading 
Vexol  into  agreeing  to  purchase  products  from  Pliant  with 
the intention of  stealing Vexol’s  customers; 2)  falsely accus‐
ing  Vexol  of  fraud;  3)  threatening  to  have  Torreblanca  ar‐
rested; and 4) instigating false criminal charges and an order 
of  arrest.  The  claim  for  dolus  and  willful  misrepresentation 
alleged  that  defendant  used  “false  statements  and  maneu‐
vers” to induce Vexol to enter into the purchase orders with 
no intent to perform under them.  
    Vexol’s  accompanying  Rule  44.1  motion—supported,  as 
such motions frequently are, by expert testimony, commen‐
tary,  and  case  law—sought  a  ruling  determining  relevant 
aspects  of  Mexican  law.  With  respect  to  “illicit  acts,”  Vexol 
argued  that  Mexican  law  does  not  recognize  individual 
common law torts but has codified a single law of “wrongs,” 
which includes Article 1910. Translated into English, Article 
1910 states: 
        Whoever, by acting illicitly or against the good 
        customs and habits, causes damage to another 
No. 17‐2164                                                              5

        shall be obligated to compensate him unless he 
        can prove that the damage was caused as a re‐
        sult  of  the  fault  or  inexcusable  negligence  of 
        the victim. 
Curley  v.  AMR  Corp.,  153  F.3d  5,  14  (2nd  Cir.  1998),  quoting 
Código  Civil  Federal  [CCF]  [Federal  Civil  Code],  art.  1910 
(Abraham  Eckstein  and  Enrique  Zepeda  Trujillo  Trans. 
1996).  Vexol’s  discussion  of  Article  1910  focused  on  two  of 
its features: first, that it does not distinguish between inten‐
tional  and  negligent  wrongdoing,  but  instead  draws  a  line 
between  “subjective,”  i.e.,  fault‐based  liability  and  “objec‐
tive,”  i.e.,  strict  liability;  and  second,  that  liability  is  “some‐
what  open‐ended”  to  the  extent  it  proscribes  conduct  that 
violates “good customs.” Vexol then identified the elements 
of an “illicit acts” claim as: 1) illicit behavior by the defend‐
ant;  2)  damages  and  losses  suffered  by  the  plaintiff;  and  3) 
that the illicit behavior was the “sole, direct, immediate and 
necessary cause” of the plaintiff’s damages and losses.  
    To support its construction of its dolus claim, Vexol relied 
on  an  expert  affidavit  provided  by  Claus  Von  Wobeser  in 
Agroindustrias Colotepec, S.A. de C.V. v. M&M/Mars, No. 2002‐
09539  (Tex.  Dist.  2002),  whose  translation  of  Article  1815  of 
the Federal Civil Code states:  
        Dolus  in  contracts  is  understood  to  mean  any 
        suggestion or artificiality used to induce a con‐
        tracting party into error or to maintain him in‐
        to error …  
Von  Wobeser  Aff.  at  ¶ 21.  Under  this  provision,  Vexol  ar‐
gued, a plaintiff must prove: 1) that the defendant intention‐
ally  made  “suggestions  or  other  maneuvers”  to  induce  the 
6                                                       No. 17‐2164 

plaintiff into error; 2) that plaintiff was actually induced into 
error; 3) that the error was material; and 4) that plaintiff suf‐
fered damages as a result. 
    Vexol’s motion also asserted that Article 1934 of Mexico’s 
Federal  Civil  Code  establishes  a  two‐year  statute  of  limita‐
tions for all tort claims, which begins to run on the date the 
harm occurred. 
    Berry did not oppose Vexol’s motion for judicial notice or 
dispute the elements of the claims Vexol raised under Mexi‐
can  law.  It  moved  to  dismiss  the  complaint  with  prejudice, 
however,  arguing  that  Vexol’s  action  was  untimely  under 
Mexico’s statute of limitations and that the complaint failed 
to cure the defects the court had previously identified.  
    The district court granted Vexol’s motion for judicial no‐
tice  and  dismissed  the  complaint  with  prejudice.  Although 
the  court  rejected  Berry’s  statute  of  limitations  defense,  it 
concluded  that  even  after  amendment,  the  complaint  failed 
to  allege  any  misconduct  by  Berry.  This  timely  appeal  fol‐
lowed. 
     The  parties limit their appeal to  three issues.  The first is 
whether  the  district  court  correctly  concluded  that  Vexol 
failed to state a plausible claim against Berry under Mexican 
law. The second is whether the district court abused its dis‐
cretion  in  denying  Vexol’s  request  to  file  a  third  amended 
complaint.  The  third,  which  Berry  asserts  in  the  body  of  its 
response  brief,  is  whether  Vexol  should  be  sanctioned  for 
filing a frivolous appeal. 
    Vexol  has  maintained  throughout  this  litigation  that  it 
seeks to hold Berry directly liable for actions taken in Mexico. 
In the district court, Vexol expressly disavowed reliance on a 
No. 17‐2164                                                        7

theory  of  corporate  veil‐piercing  and  insisted  that  Berry’s 
liability  flows  from  its  “direct  participation  and  intrusive 
control over the transactions in question.” At oral argument, 
Vexol  again  disclaimed  any  theory  of  vicarious  liability.  In‐
deed, Vexol stated that “the cause of action arises from Ber‐
ry’s conduct in Mexico.” But the complaint plainly does not 
describe anything that Berry did in Mexico.  
    As the district court correctly observed, the complaint of‐
fers detailed allegations of wrongdoing by others—primarily 
Pliant  and  its  lawyers,  and  secondarily  Aspen  (whose  rela‐
tionship  to  Berry,  if  any,  the  complaint  does  not  disclose) 
and  its  lawyers—but  as  to  Berry  provides  only  the  barest 
and  most  generalized  allegations  of  corporate  control.  The 
complaint  names  Berry’s  corporate  officers  and  the  corpo‐
rate  officers  of  another  Berry  subsidiary,  Pliant,  LLC,  and 
alleges that Pliant’s (that is, Pliant de Mexico’s) board of di‐
rectors  comprises  a  subset  of  those  individuals.  But  the 
complaint  does  not  attribute  any  specific  action  to  any  of 
those  individuals,  much  less  does  it  allege  any  action  they 
took in conjunction with the creation and enforcement of the 
phony  pagare;  the  fraudulent  inducement  into  purchasing 
agreements;  the  instigation  of  criminal  proceedings;  or  the 
calls  threatening  Torreblanca’s  arrest.  Nor  does  the  com‐
plaint  attribute  any  of  the  unspecified  misrepresentations, 
false  statements,  or  maneuvers  underlying  Vexol’s  dolus 
claim to any of these individuals.  
   These  shortcomings  doom  Vexol’s  dolus  claim,  which 
sounds in fraud and thus is subject to the heightened plead‐
ing standards of Fed. R. Civ. P. 9(b). For well‐nigh three dec‐
ades, this court has made clear that plaintiffs alleging fraud 
must  state  particularly  “the  who,  what,  when,  where,  and 
8                                                                   No. 17‐2164 

how” of the circumstances. DiLeo v. Ernst & Young, 901 F.2d 
624,  627  (7th  Cir.  1990).  Vexol’s  complaint  satisfies  none  of 
these requirements. 
     Rule  9(b)  arguably  applies  to  Vexol’s  “illicit  acts”  claim 
too, at least to the extent it is based on deception in conjunc‐
tion with the purchase agreements. But the claim falls short 
even if viewed through the more liberal lens of Fed. R. Civ. 
P.  8.  Vexol  insists  that  “the  cause  of  action  arises  from  Ber‐
ry’s conduct in Mexico,” yet its complaint fails to describe a 
single act Berry took in Mexico.2  
    Perhaps Vexol thinks it sufficient to describe Berry’s illic‐
it conduct generally as “aiding and abetting Pliant” in com‐
mitting  specific  bad  acts  in  Mexico.  Setting  aside  that  noth‐
ing in Vexol’s Rule 44.1 motion addresses the availability or 
scope  of  aiding‐and‐abetting  liability  under  Mexican  law, 
even  if  we  assume  that  such  a  theory  is  cognizable,  federal 
pleading standards require Vexol to provide some factual ba‐
sis  to  support  it.  However  expansive  Mexico’s  law  of 
“wrongs”  in  terms  of  the  degree  of  culpability  required  for 
liability  and  the  breadth  of  conduct  proscribed  (the  two  di‐
mensions of the law discussed in Vexol’s Rule 44.1 motion), 
Vexol cites no authority to suggest that corporate ownership, 
without more, is  sufficient to prove aiding‐and‐abetting  lia‐
bility under Article 1910. We decline to hold absent compel‐


                                                 
2 Asked at oral argument to direct the court to any allegation describing 

actions  Berry  took  in  Mexico,  Vexol’s  counsel  pointed  to  a  paragraph 
stating: “The attorney initiating the actions in Mexico was approved by 
BERRY and reports directly to BERRY’s legal department in the  United 
States.”  These  allegations  merely  confirm  that  Berry  acted,  if  at  all,  “in 
the United States.” 
No. 17‐2164                                                         9

ling argument or evidence that Mexican law would support 
such a claim.  
     The  district  court  thus  correctly  dismissed  Vexol’s  com‐
plaint.  Moreover,  it  did  not  abuse  its  discretion  in  denying 
Vexol’s  request  to  amend  its  complaint  further.  As  noted 
above,  the  district  court  had  previously  afforded  Vexol  the 
opportunity to cure specifically identified defects in the first 
amended  complaint,  and  it  warned  Vexol  that  failure  to  do 
so  would  result  in  dismissal  of  its  claims  with  prejudice. 
Vexol insists that the second amended complaint addressed 
“many” of the shortcomings the district court perceived, but 
nothing in its submissions suggests how it intends to resolve 
the remainder. It appears to us that another bite at the apple 
is  unlikely  to  engender  anything  other  than  additional  ex‐
pense for all involved.  
   This  leaves only Berry’s  request for  sanctions, which  we 
deny  on  the  straightforward  ground  of  Berry’s  non‐
compliance with Fed. R. App. P. 38. The Rule states:  
       If a court of appeals determines that an appeal 
       is frivolous, it may, after a separately filed mo‐
       tion  or  notice  from  the  court  and  reasonable 
       opportunity  to  respond,  award  just  damages 
       and single or double costs to the appellee. 
Berry  did  not  submit  a  “separately  filed  motion”  for  sanc‐
tions.  If  the  language  of  the  Rule  left  any  room  to  doubt 
whether one was required, the Committee Notes to its 1994 
Amendments  eliminated  it:  “A  statement  inserted  in  a  par‐
ty’s brief that the party moves for sanctions is not sufficient 
notice. … Only a motion, the purpose of which is to request 
10                                                      No. 17‐2164 

sanctions,  is  sufficient.”  Fed.  R.  App.  P.  38.  We  discern  no 
basis for departing from the Rule here. 
                                                           AFFIRMED